DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the wall must be shown or the feature canceled from the claims 12 and 13; and the free end must be shown or the feature canceled from the claim 12 .  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, lines 5-7: the limitation “the lapping section is bent to a side, leaving the base body, of the squeezing section, and at least part of the lapping section is configured to extend out of the mounting hole” is unclear.  It is unclear as “leaving the base body, of the squeezing section” is not understood because the squeeze section does not include the base body.
Claim 8 is unclear as depending from unclear claim 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN204665057.
With respect to claim 1, CN204665057 discloses a light fixture [figures 1-7], comprising: a light body, wherein the light body comprises a light housing [1] and a limiting element [see figure 7], the limiting element is connected to the light housing [1], a limiting space is enclosed by the light housing and the limiting element [see figure 7], one end of the limiting space is provided with a mounting opening [see figure 6], the limiting element has a matching notch [figure 7, alternatively see below], the matching notch is formed by extending from the mounting opening to an inside of the limiting element, and the light housing recesses to be provided with a limiting slot [see figure 6] that communicates with the limiting space; and elastic mounting members [23], wherein each elastic mounting member [23] comprises a clamping portion [see figure 3] and a mounting portion [see figure 3], the clamping portion comprises a base body [see figure 3] and an elastic clip [see figure 3], the elastic clip is elastically connected to the base body, one end of the base body is bent outwards and extends to form the mounting portion [see figure 3], and the mounting portion is configured to be fastened on a mounting base [whatever element the mounting portion would touch would be the mounting base], and wherein the clamping portion [see figure 3] is inserted into the limiting space from the mounting opening [see figure 6], the mounting portion [see figure 3] is inserted into the matching notch [see figure 7], and in a direction perpendicular to an insertion direction of the clamping portion, the base body [see figure 3] and the support [2] are in limiting fit; the elastic clip [see figure 3] and the limiting slot [see figure 6] are in limiting fit, so that the clamping portion [see figure 3] is restricted from being detached from the limiting space from the mounting opening [see figure 6].  

    PNG
    media_image1.png
    331
    581
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    319
    681
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    328
    543
    media_image3.png
    Greyscale


CN204665057 discloses the spot where the matching notch is located by extending from the mounting opening to an inside of the limiting element.  It is unclear if the space fairly shows a notched-out element.  However, it would have been well within the skill of one versed in the art at the time the invention was made to include a notched-out element located by extending from the mounting opening to an inside of the limiting element to hold the elastic mounting member securely in place.
With respect to claim 2, CN204665057 discloses the base body is configured to fit an outer peripheral wall of the light housing [see figure 3, above].  
With respect to claim 3, CN204665057 discloses a part of the clamping portion [see figure 3] leaves the other part of the clamping portion to be bent to form the elastic clip [see figure 3], and the other part of the clamping portion is the base body [see figure 3].  
With respect to claim 4, CN204665057 discloses the base body [see figure 3] has an accommodating hole [see figure 3, located around the clip], the accommodating hole penetrates the base body, and a projection of the elastic clip [see figure 3] along a bouncing direction of the elastic clip is located in the accommodating hole.  
With respect to claim 5, CN204665057 discloses a preset interval is reserved between at least one side wall of the elastic clip [figure 3] and a wall of the accommodating hole [see figure 3, located around the clip].  
With respect to claim 6, CN204665057 discloses the mounting portion [figure 3] comprises a mounting body [see below] and a connection terminal [see below], the mounting body is connected to the base body [see below] through the connection terminal, the connection terminal is contracted relative to the mounting body, the connection terminal is inserted into the matching notch [see below], and the mounting body is in limiting fit with the matching notch.  

    PNG
    media_image4.png
    308
    582
    media_image4.png
    Greyscale

With respect to claim 9, CN204665057 discloses the limiting element comprises two rails, and the two rails are spaced apart from each other to form the matching notch [see below].  

    PNG
    media_image5.png
    283
    488
    media_image5.png
    Greyscale


With respect to claim 10, CN204665057 discloses each rail comprises a connection portion and a retaining portion, the retaining portion is connected to the light housing through the connection portion [see figure 7, above], the base body is limited and mounted between two connection portions along a first direction, the base body is limited and mounted between the retaining portion and the light housing along a second direction, the first direction and the second direction are perpendicular to each other, and both are perpendicular to the insertion direction of the clamping portion [see figure 7, above].  
With respect to claim 11, CN204665057 does not disclose the size of the limiting space.  It would have been an obvious matter of design choice to form the device of CN204665057 so the size of the limiting space in the second direction is A, a size of the base body in the second direction is B, an interval between the elastic clip and the base body in the second direction is C, a difference value between A and B is greater than 0.2 mm, and/or a difference value between C and A is greater than 0.5 mm if such would provide for a desirably sized device and would firmly hold the mounting member to the housing.  A change in size is generally recognized as being within the level of ordinary skill in the art.
With respect to claim 12, CN204665057 discloses a wall, matched with a free end of the elastic clip [see figure 3, above:  the wall could be the wall of the housing].  CN204665057 does not disclose the limiting chamfer.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of CN204665057 so the limiting slot is provided with a limiting chamfer, so the free end is in limiting fit with the limiting chamfer as the limiting chamfer would limit the upward movement of the elastic clip when it is engaged in the slot.  
With respect to claim 13, CN204665057 discloses a wall, matched with a free end of the elastic clip [see figure 3, above:  the wall could be the wall of the housing].  CN204665057 does not disclose the yielding chamfer.  It would have been well within the skill of one versed in the art at the time the invention was made to form the device of CN204665057 so the limiting slot, is provided with a yielding chamfer, and the yielding chamfer is used to avoid the elastic clip that is in limiting fit with the limiting slot; as the yielding chamfer provides space for the elastic clip when it is inserted into the slot.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over CN204665057 in view of Okamura et al. (8,579,458)
With respect to claim 7, CN204665057 does not disclose the claimed specifics of the mounting members.  Okamura, in a similar lighting fixture [10] having elastic mounting members [1] discloses the mounting portion comprises a squeezing section [14] and a lapping section [17], one end of the squeezing section [14] is elastically connected to the base body [12, 13], the squeezing section [14] is bent [at 13] relative to the base body [12], and the squeezing section [14] is configured to be squeezed onto a wall [100a] of a mounting hole [hole has side 100a] of the mounting base [100]; the lapping section [17] is connected to the other end of the squeezing section [14], the lapping section [17] is bent to a side, leaving the base body [12, 13], of the squeezing section [14], and at least part of the lapping section [17] is configured to extend out of the mounting hole [hole has side 100a].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form mounting members of CN204665057 to the claimed design taught by Okamura to allow a firm connection between the light fixture and the mounting hole.
With respect to claim 8, CN204665057 does not disclose the claimed specifics of the mounting members.  Okamura, in a similar lighting fixture [10] having elastic mounting members [1] discloses the squeezing section [14, 16] comprises a first bending section [14] and a second bending section [16], the first bending section [14] is connected to the base body [12, 13] and the second bending section [16], the first bending section [14] is bent relative to the base body [12, 13], the second bending section [16] is bent to a side leaving the first bending section [14], the lapping section [17] is connected to the second bending section [16], and the lapping section [17] is bent to a side leaving the base body [12, 13].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form mounting members of CN204665057 to the claimed design taught by Okamura to allow a firm connection between the light fixture and the mounting hole.
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yamamoto et al. (8,770,781) discloses a light fixture [10] having a light housing [1] and elastic mounting members [7].
Osada et al. (8,827,506) discloses a light fixture [1] having a light housing [2] and elastic mounting members [12].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K TSO whose telephone number is (571)272-2385. The examiner can normally be reached generally M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAURA K TSO/Primary Examiner, Art Unit 2875